COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Senior Judge Hodges
Argued at Alexandria, Virginia


HARRISON R. JONES, JR., S/K/A
 HARRISON RANDOLPH JONES, JR.
                                            MEMORANDUM OPINION *
v.   Record No. 0604-96-4               BY JUDGE WILLIAM H. HODGES
                                              APRIL 22, 1997
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                       James H. Chamblin, Judge
            Robert J. Hartsoe, Assistant Public Defender,
            for appellant.

            Marla Graff Decker, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.



     Harrison R. Jones, Jr. (appellant) was convicted in a bench

trial of possessing phencyclidine (PCP) and marijuana.      On

appeal, appellant challenges the trial judge's refusal to

suppress the evidence based upon the police officer's encounter

with him.    For the reasons that follow, we find no error and

affirm appellant's convictions.

     "On appeal, the burden is on appellant to show, considering

the evidence in the light most favorable to the Commonwealth,

that the denial of the motion to suppress constituted reversible

error."     Stanley v. Commonwealth, 16 Va. App. 873, 874, 433
S.E.2d 512, 513 (1993).    Although we are bound to review de novo

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the ultimate determination of reasonable suspicion, we "review

findings of historical fact only for clear error and . . . give

due weight to inferences drawn from those facts by resident

judges and local law enforcement officers."    Ornelas v. United

States, 517 U.S. ___, ___, 116 S. Ct. 1657, 1663 (1996).

     Here, Officer Ebersole responded to a shopping center

parking lot to investigate "a citizen's report of a possible

intoxicated driver."   The report indicated that "two white male

subjects had left Zingers [a nightclub] and had gotten into a

light blue Chevrolet pickup truck that had . . . Pennsylvania

license plates on it and that the vehicle's occupants were being

disorderly."   On cross-examination, Ebersole further elaborated

that he was told that "these two disorderly subjects that were

reported to be intoxicated had entered a vehicle and appeared as

though they were attempting to leave."
     Within five minutes, Ebersole arrived and found the truck at

the reported location; it was parked and contained two white

males.    Ebersole parked his police car so as not to block the

truck and, dressed in his uniform, he "attempted to make contact"

with the driver by "knocking on the driver's side window."

Appellant sat in the driver's seat, looked at Ebersole "and then

turned away and continued" to talk with the person in the

passenger seat.   Ebersole "again knocked on the window louder,"

and appellant "rolled down the window" and asked what Ebersole

wanted.   Ebersole "requested to see some identification," and



                                  2
appellant "produced [his] driver's license."    "Talking with

[appellant, Ebersole] detected a very strong odor of alcohol

emitting from [appellant's] person.   [Ebersole] noted that

[appellant's] eyes were glassy and when he spoke his speech was

very slurred."   Appellant did not appropriately respond to

Ebersole's questions, and eventually he "got abusive towards

[Ebersole] and became angry."

     After appellant became "argumentative," Ebersole asked

appellant to exit the vehicle.   Upon alighting from the vehicle,

appellant "was staggering to the point where he had to brace

himself on the vehicle to keep from falling."   Due to appellant's

condition, Ebersole "was unable to have" appellant perform any

field sobriety tests.   At that point in time, Ebersole "placed

[appellant] under arrest for being drunk in public."
     Following a search incident to appellant's arrest, the

police recovered PCP and marijuana.   The trial judge found no

Fourth Amendment violation and denied the suppression motion.     He

then found appellant guilty of both charges.

     Assuming without deciding that appellant was seized when

Ebersole knocked on the window a second time and requested

identification, we find that the encounter was supported by a

reasonable suspicion that appellant was or was about to be

engaged in criminal behavior.

     "A police officer may lawfully stop . . . an individual if

the officer possesses a reasonable suspicion, based on




                                 3
articulable facts, that the individual is or is about to be

engaged in criminal activity."     Gregory v. Commonwealth, 22 Va.

App. 100, 105, 468 S.E.2d 117, 120 (1996).    "Although the

Commonwealth has the burden of proving that such an investigatory

stop is lawful, the 'level of suspicion required [for an

investigative stop] is less demanding than the standard of

probable cause.'"   Logan v. Commonwealth, 19 Va. App. 437, 441,

452 S.E.2d 364, 367 (1994) (en banc) (citation omitted).      "'When

a court reviews whether an officer had reasonable suspicion to

make an investigatory stop, it must view the totality of the

circumstances . . . objectively through the eyes of a reasonable

police officer with the knowledge, training, and experience of

the investigating officer.'"     Wechsler v. Commonwealth, 20 Va.

App. 162, 170, 455 S.E.2d 744, 748 (1995) (quoting Murphy v.

Commonwealth, 9 Va. App. 139, 144, 384 S.E.2d 125, 128 (1989)).

     "In considering whether facts based on an anonymous tip are

sufficient to provide a police officer a reason to suspect

criminal activity, the United States Supreme Court has stated

that 'anonymous [information that has] been sufficiently

corroborated [may] furnish reasonable suspicion . . . [justifying

an] investigative stop.'"   Gregory, 22 Va. App. at 106, 468

S.E.2d at 120 (quoting Alabama v. White, 496 U.S. 325, 331

(1990)).   "[A]lthough the police do not have to verify every

detail provided by an anonymous tipster, 'significant aspects of

the informer's information must be independently corroborated.'"




                                  4
 Id. (quoting Bulatko v. Commonwealth, 16 Va. App. 135, 137, 428
S.E.2d 306, 307 (1993)).   "This Court has held that Alabama v.

White does not preclude a finding of reasonable suspicion when

the anonymous tipster does 'not provide the government with

information that predicts the future actions of the [defendant],

if some other indicia of reliability of the informant exists.'"

Beckner v. Commonwealth, 15 Va. App. 533, 535, 425 S.E.2d 530,

531 (1993).
     Here, the tipster provided a detailed description of the

vehicle, the location, and the nature of the illegal activity in

which the individual was possibly engaged.   Although Officer

Ebersole did not observe appellant engaged in illegal activity,

he verified significant details provided by the tipster within

moments after receiving the detailed information.   Ebersole

verified that, indeed, two white males were in the truck and the

truck matched the description provided by the tipster.

     Viewing the totality of the circumstances in the light most

favorable to the Commonwealth, we find that Ebersole sufficiently

articulated circumstances from which it reasonably could be

inferred that appellant may be intoxicated in public, see Code
§ 18.2-388, and that he might attempt to drive while intoxicated,

see Code § 18.2-266.   Ebersole immediately verified the tipster's

detailed information, and proceeded to investigate.   It was

nighttime, and, although appellant was in a nonmoving vehicle,

the truck was located in a public parking lot.   See Fierst v.




                                 5
Commonwealth, 210 Va. 757, 760, 173 S.E.2d 807, 810 (1970)

(holding that officer had probable cause to arrest defendant

seated in parked car for being drunk in public).        After Ebersole

knocked on the window, appellant looked at Ebersole and turned

away without making an auditory or visual acknowledgment.       Based

on these circumstances, Ebersole had no way to determine the

status of appellant, who was located in a public place at the

time.    The evidence established sufficient reasonable suspicion

to warrant the initial encounter.      See Layne v. Commonwealth, 15
Va. App. 23, 26, 421 S.E.2d 215, 217 (1992).     Therefore, the

trial judge did not commit reversible error in denying

appellant's motion to suppress.

        Because Ebersole had a reasonable, articulable suspicion to

approach appellant and investigate, we find it unnecessary to

address whether the initial encounter between appellant and

Ebersole was consensual.    Accordingly, we affirm appellant's

convictions.
                                            Affirmed.




                                   6